DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims filed on 05/28/2021 has been acknowledged and entered. Claims 2, 4-5 and 7 have been cancelled and new claims 16-17 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/28/2021, with respect to claims 1, 11 and 15 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 6 and 8-17 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 6 and 8-17 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the first insulating film includes… an oxynitride film between the first oxide film and the second oxide film, wherein the oxynitride film includes a first region with a compositional ratio of nitrogen to silicon, oxygen, and nitrogen varying between a first value and a second value along a radial direction from the first surface towards the second surface, and wherein the first value is greater than the second value, wherein the oxynitride film further includes a second region provided between the first surface and the first region with a compositional ratio of nitrogen to silicon, oxygen and nitrogen being the first value, wherein the oxynitride film further includes a third region provided between the second surface and the first region with a compositional ratio of nitrogen to silicon, oxygen and nitrogen being the second value; and wherein a width of the second region in the radial direction is greater than a width of the third region in the radial direction", the limitations of base claim 11 including “wherein the first insulating film includes … an oxynitride film between the first oxynitride film between the first oxide and second oxide, wherein the first insulating film includes a first region, a second region, and a third region, the second region provided between the first surface and the first region, the third region provided between the first region and the second surface, wherein the 


(i) Noh et al. (U.S. Patent Pub. No. 2016/0043179) teaches a method comprising: forming a hole extending through a plurality of alternatively stacked sacrificial layers and insulating layers in a first direction; sequentially forming a second insulating film, a charge storage layer, and a first insulating film over the hole; and forming a semiconductor layer over the first insulating film to extend through the hole; wherein the first insulating film includes a first film comprising oxygen and a relatively low nitrogen concentration contacting the semiconductor layer via a first surface and a second film comprising oxygen and little to no nitrogen contacting the charge storage layer via a second surface, wherein the first insulating film includes a first region, a second region, and a third region, the second region provided between the first surface and the first region, the third region provided between the first region and the second surface, and wherein the first region has a compositional ratio of nitrogen to silicon, oxygen and nitrogen varying within the first region, but fails to specifically teach wherein a width of the second region in a second direction crossing the first direction is greater than a width of the third region in the second direction and wherein the first film of the first insulating film is specifically an oxide film. Furthermore, Noh fails to teach the specific relationships between the compositional ratios of nitrogen to silicon, oxygen and nitrogen in the first, second and third regions as claimed. More specifically, Noh fails to teach wherein the second region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a second value, wherein the third region has a compositional ratio of nitrogen to silicon, oxygen and nitrogen as a first value less than the second 
(ii) Higuchi et al. (U.S. Patent Pub. No. 2010/0157680) teaches a similar semiconductor device, except in planar form, comprising: a semiconductor layer; a first insulating film; a charge storage layer provided on the semiconductor layer via the first insulating film; a second insulating film; and an electrode layer provided on the charge storage layer via the second insulating film, wherein the first insulating film includes a first oxide film contacting the semiconductor layer via a first surface and a second oxide film contacting the charge storage layer via a second surface, wherein the first insulating film includes a first region, a second region, and a third region, the second region provided between the first surface and the first region, the third region provided between the first region and the second surface, wherein the second region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a second value, wherein the third region has a compositional ratio of nitrogen to silicon, oxygen, and nitrogen as a first value less than the second value, and wherein the first region has a compositional ratio of nitrogen to silicon, oxygen and nitrogen varying from the first value to the second value, but fails to specifically teach wherein a width of the second region in a second direction crossing the first direction is greater than a width of the third region in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 2, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894